Citation Nr: 0923184	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  07-29 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a service connection claim for posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from December 1966 to 
November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which declined to reopen a previously 
denied service connection claim for PTSD.

In March 2009, the Veteran testified before the undersigned 
Veterans Law Judge (VLJ) sitting at the RO.  During the 
hearing, the Veteran submitted additional evidence along with 
a waiver of initial RO consideration.  

However, as will be discussed in further detail below, a 
transcript of the March 2009 hearing is not available.  As 
such, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

On his substantive appeal, received in September 2007, the 
Veteran requested a hearing before a member of the Board, now 
referred to as a VLJ.  A hearing was scheduled for March 2009 
and the Veteran testified before the undersigned VLJ.  
Unfortunately, an adequate transcript of the proceeding could 
not be produced from the available recording.  

Pursuant to 38 C.F.R. § 20.700(a) (2008), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  The Veteran is entitled to a 
hearing before a VLJ, either in person, or via video 
conference in lieu of an in-person hearing, if she so 
chooses.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 
20.700 (2008).

Given the lack of a hearing transcript, the Board, in May 
2009, offered the Veteran an additional hearing before a VLJ 
and the Veteran accepted such offer in the same month.  He 
indicated that he wished to appear at a hearing before a VLJ 
of the Board at his local RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the 
RO before a VLJ.  Notify him of the 
scheduled hearing at the latest address 
of record.  The Veteran, and his 
representative, should be notified in 
writing of the date, time and location of 
the hearing.  After the hearing is 
conducted, or if the Veteran fails to 
report for the scheduled hearing, the 
claims folder should be returned to the 
Board, in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




